Citation Nr: 9915481	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-49 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 25 to August 7, 
1938; from August 14 to 27, 1939; from July 21 to August 3, 
1940; from September 1941 to February 1946; from May 15 to 
29, 1949; from September 1949 to May 1961; and from June 1961 
to April 1965.  The appellant is the veteran's widow.

In November 1989, the Board of Veterans' Appeals (Board) 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  In May 1991, the Board 
determined that the appellant had not submitted new and 
material evidence to reopen the claim.

In 1996, the appellant submitted an application to reopen the 
claim for service connection for the cause of the veteran's 
death.  This appeal comes to the Board from an April 1996 RO 
rating decision that determined there was no new and material 
evidence to reopen the claim.



FINDINGS OF FACT

1.  A May 1991 Board decision determined that there was no 
new and material evidence to reopen the claim for service 
connection for the cause of the veteran's death.

2.  Evidence received subsequent to the May 1991 Board 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim and 
revisions to pertinent regulations provide a new basis for 
establishing entitlement to service connection for the cause 
of the veteran's death.

3.  The appellant has submitted a plausible basis for her 
claim for service connection for the cause of the veteran's 
death.


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1991 Board decision, 
determining that there was no new and material evidence to 
reopen the claim for service connection for the cause of the 
veteran's death, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1998).

2.  The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(b) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1989, the Board denied service connection for the 
cause of the veteran's death.  In May 1991, the Board 
determined that no new and material evidence had been 
submitted to reopen the claim.

The evidence of record at the time of the May 1991 Board 
decision consisted of statements and testimony from the 
appellant and acquaintances to the effect that the veteran 
was exposed to ionizing radiation while participating in 
radiation risk activity during Operation TEAPOT in 1955 and 
that this exposure caused the prostate cancer which caused 
his death; a death certificate showing that the veteran died 
of prostate cancer in 1983; service and post-service medical 
records that do not show the presence of prostate cancer 
until around 1981, many years after service; service 
personnel records and service department records that show 
the veteran participated in Operation TEAPOT and note his 
estimated exposure to ionizing radiation while in service; 
and medical literature and studies concerning prostate cancer 
and exposure to ionizing radiation.  The evidence did not 
show that the veteran had exposure to ionizing radiation 
while in service that was significant enough to cause 
prostate cancer; prostate cancer was not then listed as a 
disease specific to radiation-exposed veterans and radiogenic 
diseases found respectively, at 38 C.F.R. §§ 3.309(d) and 
3.311(b)(2) (1991); and the evidence, other than an opinion 
from Paul Hetzel, M.D., did not link the veteran's prostate 
cancer to an incident of service, including exposure to 
ionizing radiation.

Since the May 1991 Board decision, various evidence has been 
submitted, including a letter from the veteran to his wife 
dated in May 1955 that notes his exposure to over 250 
"units" of ionizing radiation while performing his military 
duties in an airplane.  The other evidence received since May 
1991 is essentially similar to evidence then of record.

The Board's 1991 decision was final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104(b).  
In order to reopen the claim, the appellant must present new 
and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the May 1991 Board decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has 
previously held that the Secretary of Veterans Affairs, and, 
on appeal, the Board, were required to perform a two-step 
analysis when a claimant sought to reopen a claim based upon 
new evidence.  First, it was to be determined whether the 
evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet. App. 144 
(1991).  Whether the new evidence was "material" turned 
essentially upon the reasonable possibility that, when viewed 
in the context of all the evidence, it would change the 
outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), interpreting and applying 
a decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  See also Winters v. West, 12 Vet. App. 203, (1999) 
(en banc).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed, but only after ensuring that the duty to assist 
has been fulfilled.  Winters, supra.  In addition, Hodge 
overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all the evidence, 
both new and old.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).

The Board has carefully examined the record that has been 
developed since the 1991 determination (only briefly 
summarized above) and determines that the evidence is both 
new and material, and the claim for service connection for 
the cause of the veteran's death is thereby reopened.  As 
noted above, the Board previously denied the claim because 
the medical evidence did not show the presence of prostate 
cancer, which caused the veteran's death in 1983, until many 
years after service; his exposure to ionization radiation in 
service was not considered significant enough to cause the 
prostate cancer; and prostate cancer was not a "radiogenic 
disease" under the pertinent regulations at that time and 
the evidence did not link the veteran's prostate cancer to an 
incident of service, including exposure to ionizing 
radiation.  Since that denial, the appellant has submitted a 
letter written by the veteran to her in 1955 noting his 
exposure to over 250 "units" of radiation while performing 
his military duties.  This evidence is both new and material, 
and clearly is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).  



Additionally, the pertinent regulations with regard to claims 
for service connection of a disability based on exposure to 
ionizing radiation have been amended, effective September 24, 
1998, to include prostate cancer as a "radiogenic disease".  
63 Fed. Reg. 50993-50995 (Sept. 24, 1998).  Under the 
circumstances, the regulation creates a new basis of 
entitlement to service connection for the cause of the 
veteran's death and the appellant's claim should now be 
developed under the provisions of 38 C.F.R. § 3.311(b).  
Spencer v. Brown, 4 Vet. App. 283 (1993), affirmed 17 F. 3d 
368 (Fed. Cir. 1994); Boggs v West, 11 Vet. App. 334 (1998).

Following the Federal Circuit's decision in Hodge, the Court 
had the opportunity to discuss the relationship between 
determinations of new and material evidence to reopen and 
those of well-groundedness.  See Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999 (en banc).  The Court also 
noted that, in rejecting the Colvin reasonable-possibility-
of-outcome-change test, Hodge effectively decoupled the 
existing relationship under the Court's caselaw between 
determinations of well-groundedness and of new and material 
evidence to reopen.  Prior to Hodge, no opinion of the Court 
ever suggested that evidence that was sufficient to reopen 
might not be sufficient to well ground a claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (quoting Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992)) (new and material 
evidence "is, by its nature, well[ ]grounded".); Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (a lower evidentiary 
threshold is applicable to determining whether a claim is 
well grounded);  Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (the difference, if any, between the 
evidence necessary to present a well-grounded ("plausible") 
claim and that needed to satisfy the third new-and-material-
evidence requirement ("reasonable possibility") is slight.).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Board finds that the appellant's claim of 
service connection for the cause of the veteran's death is 
well grounded. 




ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
the cause of the veteran's death is granted; a well-grounded 
claim having been submitted for service connection for the 
cause of the veteran's death, the appeal is granted to this 
extent, subject to the further development specified below.


REMAND

Since the Board has held that the appellant's claim for 
service connection for the cause of the veteran's death is 
reopened and that the claim is well grounded, the entire 
evidentiary record must be reviewed.  Consequently, the case 
is remanded to the RO for consideration of the issue of 
entitlement to service connection for the cause of the 
veteran's death in order to ensure due process to the 
appellant, pursuant to the decision of the Court in Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The evidence shows that the veteran was exposed to ionizing 
radiation in service while participating in radiation-risk 
activity and that he died of a "radiogenic disease."  
Hence, the appellant's claim must be referred to the Under 
Secretary for Benefits for consideration and appropriate 
action.  A service department letter dated in March 1986 
notes that the veteran was exposed to a total of 130 mrem of 
gamma radiation in "OPERATION TEAPOT".  A May 1988 letter 
from the Department of Health and Human Services to the 
appellant notes that some of the veteran's records were 
reviewed and that a reasonable estimate of his radiation 
exposure could not be made, but that his radiation exposure 
while in service could have been much higher than the 
estimate provide by the service department if he had physical 
symptoms immediately after service due to such exposure.  The 
1955 letter of the veteran recently submitted notes exposure 
to radiation in excess of 250 "units."  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must develop the claim under 
38 C.F.R. § 3.311(b) for a determination 
as to whether or not the veteran's 
prostate cancer resulted from exposure to 
ionizing radiation while in service.

2.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death 
based on the entire evidentiary record.  
If action remains adverse to her, an 
appropriate supplemental statement of the 
case should be sent to her and her 
representative.

The appellant and her representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	S. L. COHN
	Member, Board of Veterans' Appeals


 

